SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52825 STRAINWISE, INC (Exact name of registrant as specified in its charter) Utah 20-8980078 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1350 Independence St., Suite 300 Lakewood, CO (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 736-2442 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes o No x The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on July 31, 2014, as quoted on the OTC Bulletin Board, was approximately $-0-. As of May 15, 2015, the Registrant had 27,147,217 issued and outstanding shares of common stock. Documents Incorporated by Reference: None. 2 PART I Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect the Company’s future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. ITEM 1.BUSINESS General On August 19, 2014, pursuant to an Agreement to Exchange Securities (the “Agreement”), the Company (formerly named 4th Grade Films, Inc.) acquired approximately 90% of the outstanding common stock of Strainwise, Inc., a Colorado corporation (“Strainwise Colorado”), in exchange for 23,124,184 shares of the Company’s common stock. In connection with the acquisition of Strainwise Colorado: ● The Company caused 1,038,000 shares of its outstanding common stock to be cancelled; ● Shawn Phillips was appointed a director and the Chief Executive Officer of the Company; ● Erin Phillips was appointed a director and the President, and Principal Financial and Accounting Officer of the Company; ● David Modica was appointed a director and Manager of Quality Control of the Company; ● Shane Thueson, Nicholl Doolin and John Winchester, resigned as officers and directors of the Company; and ● the Company sold its motion picture film business and related assets to Shane Thueson. On September 5, 2014 the Company changed its name to Strainwise, Inc. On September 12, 2014 the Company acquired the remaining outstanding shares of Strainwise Colorado in exchange for the issuance of 2,517,000 shares of its common stock.In connection with this transaction: ● the Company issued 1,112,350 Series A warrants to former Strainwise Colorado shareholders in exchange for a like number of warrants held by the former Strainwise Colorado shareholders.The Series A warrants the Company issued have the same terms as the warrants exchanged by the former Strainwise Colorado shareholders (exercise price: $5.00 per share/expiration date: January 31, 2019). 3 ● the Company issued 500,000 warrants to one non-affiliated person in exchange for a like number of warrants held by the former Strainwise Colorado warrant holder.The warrants the Company issued have the same terms as the warrants exchanged by the former Strainwise Colorado warrant holder (exercise price: $0.10 per share/expiration date: January 31, 2019). As a result of the acquisition, the Company provides the following services to seven retail marijuana outlets and one marijuana cultivation facility owned by the Company’s Chief Executive Officer: ● Branding, marketing, administrative and consulting; ● Accounting and financial; ● Compliance. In addition to the foregoing, the Company plans to: ● provide nutrients and other cultivation supplies to licensed marijuana growers; ● provide loans to individuals and business involved in the marijuana industry; and ● lease equipment and facilities to licensed marijuana growers. The Company plans to make these services available to retail stores and cultivation facilities in the regulated marijuana industry throughout the United States. Unless otherwise indicated, all references to the Company include the operations of Strainwise Colorado. Presently, cannabis production and sales are largely the domain of “mom-and-pop” operations that are not as large as they could be since marijuana remains illegal under federal law and banks and credit card companies are prohibited from processing marijuana business transactions according to applicable federal rules and regulations.However, working within state guidelines, entrepreneurs are moving forward with ambitious cannabis business strategies.Management believes the current group of retail and cannabis production companies see potential for increased sales and profits, especially if they can transition these mom-and-pop operations to mid-sized businesses, and subsequently transition the mid-sized businesses to larger, national brands. Shawn Phillips, the founder of Strainwise, owns seven recreational marijuana retail stores and two medical marijuana stores. Mr. Phillips also operates several sophisticated and efficient product cultivation facilities, which collectively contain approximately 80,000 square feet of cultivation space.The retail marijuana stores and cultivation facilities are sometimes referred to as the “Affiliated Entities”.The seven retail stores have been in operation as medical marijuana, and subsequently, retail marijuana outlets, for between one and three years. 4 As a result of the ownership and operation of their own retail marijuana stores and cultivation facilities, Shawn Phillips, and his wife Erin, are aware that the operators of many of the potential client stores need the services the Company plans to provide.Such services are presently beyond the reach (both financially and operationally) for a large majority of retail owners.The mom-and-pop owners do not have sufficient economies of scale, nor the level of management sophistication and background to enable them to fully leverage their business opportunity within the marijuana industry. The Company does not grow marijuana plants, produce marijuana infused products, sell marijuana plants and/or sell marijuana infused products of any nature. The Company presently provides the following branding and fulfillment services to the eight retail marijuana outlets and one cultivation facility owned by Shawn Phillips pursuant to Master Service agreements.The Company plans to make these services available to independent retail stores and cultivation facilities in the regulated marijuana industry throughout the United States. ● Branding, Marketing, Administrative and Consulting Services:Customers may contract with the Company to use the Strainwise name, logo and affinity images in their retail store locations. A monthly fee permits the Company’s branding customer to use the Strainwise brand at one specific location. In addition, the Company will assist operators in marketing and managing their businesses, setting up new retail locations and general business planning and execution at an hourly rate. This includes services to establish an efficient, predictable production process, as well as, nutrient recipes for consistent and appealing marijuana strains. ● Accounting and Financial Services:For a monthly fee, the Company provides its customers with a fully implemented general ledger system, with an industry centric chart of accounts, which enables management to readily monitor and manage all facets of a marijuana medical dispensary, retail store and cultivation facility. The Company provides bookkeeping, accounts payable processing, cash management, general ledger processing, financial statement preparation, state and municipal sales tax filings, and state and federal income tax compilation and filings on behalf of the Company and the Captive Stores on an ongoing basis. ● Compliance Services:The rules, regulations and state laws governing the production, distribution and retail sale of marijuana can be complex, many times obtuse, and may prove cumbersome with which to comply.Thus, customers may contract with the Company to implement a compliance process, based upon the number and type of licenses and permits for their specific business. The Company provides this service on both an hourly rate and stipulated monthly fee. ● Nutrient Supplier:The Company is presently one of the larger, single purchasers of nutrients and other cultivation supplies for the sole purpose of growing marijuana. As a result, the Company is able to make bulk purchases with price breaks, based upon volume.The Company serves as a sole source nutrient purchasing agent and distributor with pricing based upon its bulk purchasing power. 5 ● Lending:The Company will provide loans to individuals and businesses in the cannabis industry. However, Colorado State law does not allow entities operating under a cannabis license to pledge the assets or the license of the cannabis operation for any type of general borrowing activity.Thus, the Company’s lending will be on an unsecured basis, with reliance on a personal guarantee of the borrower. ● Lease of Cultivation Facilities and Equipment:The Company leases cultivation equipment and facilities on a turn-key basis to customers in the cannabis industry. The Company will also enter into sale lease backs of grow lights, tenant improvements and other cultivation equipment. The following shows the monthly fees received, and expect in the future to receive, for providing branding and fulfillment services to the retail outlets and cultivation facilities: Branding, marketing Accounting/ Retail Outlets and administrative compliance Sanctuary (1) $ $ Annie $ $ Ridge $ $ Spring $ $ Retreat $ $ Shelter $ $ Grove (1) $ $ Haven (1) $ $ Federal Heights (2) Cultivation Facilities 51st Avenue $ $ Nome (3) $ $ Bryant Street $ $ This outlet also houses a small cultivation facility. This outlet had not opened as of January 31, 2015.Monthly fees will not begin until the outlet is operational, which is expected to be in July, 2015. This facility had not opened as of May 14, 2015 and will not open until enough licenses are obtained, including licenses allowing growing marijuana for recreational use, to enable this facility to operate profitably. The Company also supplies nutrients to the cultivation facilities at a 90% mark-up to the Company’s cost for the nutrients. As of the date of this report the Company had not provided any branding and fulfillment services on an hourly basis.The Company does not know what the hourly charge will be for any services that may be provided by the hour. The Company’s Master Service agreements with the marijuana outlets and cultivation facilities expire on December 31, 2023. 6 Operating Leases On March 7, 2014, the Company leased a cultivation facility containing approximately 26,700 square feet (“Custer Lease”) for a term of five years commencing on April 1, 2014.Under the terms of the lease, the Company paid a security deposit of $29,200.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 460 grow lights. Effective January 1, 2015, the Company subleased the Custer property to an unrelated third party. Pursuant to the terms of the sublease, the subtenant will pay monthly rent according to the following schedule: Period Monthly Rent Beginning Ending $ 1-1-15 6-30-15 $ 7-1-15 12-31-15 $ 1-1-16 3-31-19 On April 1, 2014, the Company leased a cultivation facility containing approximately 65,000 square feet (“51st Ave Lease”) for a term of five years and nine months, commencing on August 17, 2014.Under the terms of the lease, the Company is obligated to pay a security deposit of $150,000, one-third of which was paid upon the execution of the lease, the second third of which is due and payable after the first harvest or by October 1, 2014, and the final third of which is due and payable after the second harvest or by December 1, 2014.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under approximately 1,800 grow lights. On April 22, 2014, the Company leased a cultivation facility containing approximately 38,000 square feet (“Nome Lease”) for a term of seven years, commencing on April 22, 2014.Under the terms of the lease, the Company paid a security deposit of $133,679.The lessor will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 800 grow lights.The entity which is leasing this facility agreed to provide financing for up to $750,000 of tenant improvements at an interest rate of 25%, payable monthly over 60 months. As of October 1, 2014, the $750,000 of tenant improvements had been completed at the facility and the Company began paying monthly installments of $22,013 at that time.On December 1, 2014, the lease was extended to April 30, 2025 and the lease payments were modified.The amendment to the lease included the cancellation of the $750,000 note payable to the lessor for the financing of tenant improvement, and the extension of an additional $800,000 to be used for future tenant improvements.The full amount of $1,550,000 of tenant improvement financing to be provided by the lessor will be amortized over the term of the amended lease as a component of the monthly lease payments. 7 On November 11, 2014, the Company leased a retail location consisting of approximately 3,000 square feet (“Federal Heights Lease”) for a term of five years and one month, with two five year renewal options.The lease, which commenced on November 11, 2014, requires the Company to pay rent of $5,704 each month.The Company will provide all of the tenant improvements required to convert the space to a marijuana dispensary. On June 10, 2014, the Company leased a cultivation facility containing approximately 113,000 square feet (“32nd Ave Lease”) for a term of five years and nine months, commencing on July 1, 2014.Under the terms of the lease, the Company paid a security deposit of $250,000, $150,000 of which was paid upon the execution of the lease, and $100,000 of which was to be paid when a certificate of occupancy was issued.In April, 2015 the Company terminated the lease due to the failure of the lessor to comply with the terms of the lease. On September 11, 2014, the Company leased a cultivation facility containing approximately 20,000 square feet (“Bryant Street Lease”) for a term of ten years.The Company will provide all of the tenant improvements that will enable the continuous cultivation of marijuana plants under 370 grow lights. With the exception of the Bryant Street property, there are no options to purchase the properties underlying these leases.During the term of the Bryant Street lease, the Company has the option to purchase the property subject to the lease for $2,400,000. The Company has the option to renew the leases described above at the end of their terms at mutually agreed upon rates.There are no options to purchase the properties underlying these leases. The future minimum payments under the terms of the Operating Leases are shown below. Lease Payments Due During Year Ending January 31, Lease Thereafter Custer $ 51st Ave. Nome (1) Bryant Street Federal Heights Total $ Amounts are based upon terms of lease amended on December 1, 2014.See Note 4 to the financial statements included as part of this report. None of the persons leasing these facilities are affiliated with the Company in any way. With the exception of the Custer property, which has been subleased to an unrelated third party, the Company subleases the cultivation facilities described above to the Affiliated Entities for their cultivation operations.The Companycharges the Affiliated Entities approximately 140% of the amount the Company pays the lessors of these properties.As of the date of this report, the Federal Heights dispensary has not been subleased to an Affiliated Entity. 8 The persons leasing the facilities described above, and the entities to which the Company is subleasing the facilities, are: Facility Lessor Subleassee (1) Custer Custer Place, LLC 5110 Race, LLC 51st Ave. Headgate II, LLC Denver Corridor, LLC Nome BCP – Nome I, LLC Denver Corridor, LLC Bryant Street 695 Bryant, LLC 5110 Race, LLC The subleasees are controlled by Shawn Phillips, one of the Company’s officers and directors. Acquisition of Race Street Property On July 26, 2014 the Company purchased a 5,000 square foot commercial building for $660,000.The building, which is located at 5110 Race Street in Denver, Colorado, houses a retail marijuana dispensary and a small cultivation facility which are owned by Shawn Phillips.The retail dispensary (known as “the Sanctuary”) and cultivation facility are leased to one of the Affiliated Entities at a rate of $8,400 per month.The purchase price was paid with cash of $60,000 and a loan of $600,000, which is payable in varying amounts from $11,000 to $36,000 per month, with a final payment of $126,000 due on August 1, 2017.The loan is secured by the building the Company purchased. Market Conditions In January 2014, the market was expanded in Colorado to allow adult use, including adult visitors from other states, of marijuana for recreational purposes. Voters in Washington State recently approved a ballot measure to legalize cannabis for adult use. Many predict that other states will follow Colorado and Washington in enacting legislation or approving ballot measures that expand the permitted use of cannabis. According to the Colorado Department of Revenue, total sales for medical and recreational marijuana were $699.2 million for the year ended December 31, 2014; $385.9 million for medical marijuana and $313.2 million for recreational marijuana. Government Regulation Marijuana is a Schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law. A Schedule I controlled substance is defined as a substance that has no currently accepted medical use in the United States, a lack of safety for use under medical supervision and a high potential for abuse.The Department of Justice defines Schedule 1 controlled substances as “the most dangerous drugs of all the drug schedules with potentially severe psychological or physical dependence.”If the federal government decides to enforce the Controlled Substances Act in Colorado with respect to marijuana, persons that are charged with distributing, possessing with intent to distribute, or growing marijuana could be subject to fines and terms of imprisonment, the maximum being life imprisonment and a $50 million fine. 9 As of April 30, 2015, 21 states and the District of Columbia allow their citizens to use Medical Marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of such federal laws. Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of such current federal laws could cause significant financial damage to the Company and its shareholders.While the Company does not intend to harvest, distribute or sell cannabis, the Company may be irreparably harmed by a change in enforcement by the federal or state governments or the enactment of new and more restrictive laws. The Company has been advised that the Colorado Marijuana Enforcement Division is investigating the Affiliated Entities. The Company believes the investigation relates to (i) whether certain license applications filed with the MED should have disclosed the fact that Shawn and Erin Phillips were guarantors on leases to which some of the Affiliated Entities were parties, and (ii) whether the Company controls the Affiliated Entities. In an article published in the May 15, 2015 edition of the Denver Post, a representative of the MED told the Denver Post that the investigation was "active and ongoing". Offices The Company’s offices are located at 1350 Independence Street, Suite 300, Lakewood, CO 80215.The Company leases its offices from an entity controlled by Erin Phillips, the President and a director of the Company. The lease is for a 31 month period, commencing in January 2014 for 6,176 square feet at an annual rate of $64,848 for the first 12 months, $67,936 for the subsequent 12 months and $41,431 for the subsequent seven months, payable monthly, through October 31, 2016.As of April 30, 2015, the Company had 10 full time employees and one part time employee. ITEM 1A.RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES See Item 1 of this report. ITEM 3.LEGAL PROCEEDINGS On June 10, 2014 the Company leased a cultivation facility containing approximately 113,000 square feet (“32nd Ave. Lease”) for a term of five years and nine months, commencing on July 1, 2014.In April 2015, the Company terminated the lease due to the failure of the lessor to comply with the terms of this lease.On April 27, 2015, Headgate III, LLC, the lessor of the property, filed a lawsuit against the Company, Shawn D. Phillips and Erin Phillips in the Adams County District Court, Colorado, Case No. 2015CV30685.In its complaint, Headgate III seeks money damages from the Company for breach of the lease and money damages from Shawn and Erin Phillips as guarantors of the lease. 10 ITEM 4.MINE SAFETY DISCLOSURE Not Applicable. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY Prior to September 25, 2014 the Company’s common stock was quoted on the OTC Bulletin Board under the trading symbol “FHGR”.On September 25, 2014 the Company’s trading symbol changed to “STWC”.Between August 29, 2014 and January 31, 2015 less than 26,500 shares of the Company’s common stock traded and during this period the closing price of the Company’s common stock varied between $4.00 and $1.50 per share. With the exception of the 25,641,884 shares issued in connection with the acquisition of Strainwise Colorado, all outstanding shares of the Company’s common stock have satisfied the resale requirements of Securities and Exchange Commission Rule 144. Holders of the Company’s common stock are entitled to receive dividends as may be declared by the Board of Directors.The Company’s Board of Directors is not restricted from paying any dividends, but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid.The Company currently intends to retain any future earnings to finance future growth.Any future determination to pay dividends will be at the discretion of the Company’s directors and will depend on its financial condition, results of operations, capital requirements and other factors the board of directors considers relevant. The Company’s Articles of Incorporation authorize the Board of Directors to issue up to 5,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights, which would have priority over any dividends paid with respect to the holders of common stock.The issuance of preferred stock with these rights may make the removal of management difficult, even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. As of May 15, 2015, the Company had approximately 160 shareholders of record and 27,147,217 outstanding shares of common stock. ITEM 6.SELECTED FINANCIAL DATA Not applicable. 11 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the financial statements included as part of this report. General On August 19, 2014, the Company acquired approximately 90% of the outstanding shares of Strainwise, Inc., a Colorado corporation, in exchange for 23,124,184 shares of the Company’s common stock.Strainwise was organized in Colorado on June 8, 2012 as a limited liability company, and converted to a Colorado corporation on January 16, 2014.On September 12, 20014 the Company acquired the remaining outstanding shares of Strainwise Colorado in exchange for 2,517,700 shares of the Company’s common stock. Although, from a legal standpoint, the Company acquired Strainwise on August 19, 2014, for financial reporting purposes the acquisition of Strainwise constituted a recapitalization, and the acquisition was accounted for similar to a reverse merger, whereby Strainwise was deemed to have acquired the Company. In connection with the acquisition of Strainwise, the Company sold its rights to a motion picture, together with all related domestic and international distribution agreements, and all pre-production and other rights to the film, to a former officer and director of the Company in consideration for the assumption by a shareholder of the Company of all liabilities of the Company (including the Company’s outstanding liabilities as of June 30, 2014) which were outstanding immediately prior to the closing of the transaction. The financial statements of the Company for the years ended January 31, 2015, and 2014 are included with this report. Results of Operations The Company did not begin operations until January 1, 2014, when it began providing branding and fulfillment services to the cultivation facilities operated by Shawn Phillips and the retail stores owned by Mr. Phillips, an officer and director of the Company (collectively the “Affiliated Entities”).As a result, comparison of the Company’s operating results for the year ended January 31, 2015, with the prior year would not be meaningful.As of May 15, 2015 the Company was not providing services to any other entities. The following shows the amounts the Company charged the affiliated entities for the branding and fulfillment services provided pursuant to the Master Service Agreements and subleasing cultivation facilities for the periods shown, as well as the amounts the Company expects to charge during the twelve months ending January 31, 2016 from these sources.Projected revenue from branding, marketing, accounting and other services has been calculated in whole based upon the terms the Master Service Agreements with the Affiliated Entities. Projected revenue from subleasing is based upon executed agreements with the Affiliated Entities.Projected revenue does not include any amounts from lending since, as of May 12, 2015, future revenue from lending cannot be estimated with any degree of certainty. 12 Amounts charged Projected charges Year Ended Year ended Twelve months ending January 31, 2015 January 31, 2014 January 31, 2016 Subleasing $ $ $ Branding, marketing, accounting and other services Nutrient Sales Total $ $ $ As of April 30, 2015, the Company’s operating expenses, excluding payments required for its operating leases, were approximately $200,000 per month. As of May 12, 2015, the cultivation facilities operated by the Affiliated Entities had the capacity to provide enough product to supply approximately 25 to 30 marijuana dispensaries.However, as of May 12, 2015 the Affiliated Entities had only nine dispensaries and the cultivation facilities were not selling product to any other marijuana dispensaries.As a result, the cultivation facilities are operating at a loss and are unable to pay the Company the amounts owed pursuant to their subleases with the Company.Although the marijuana dispensaries owned by the Affiliated Entities are operating at a profit, the dispensaries are not currently paying amounts billed to them by the Company since the profits from the dispensaries are being used to fund the operating losses of the cultivation facilities. The Company estimates that if the cultivation facilities were able to supply an additional five dispensaries (whether operated by the Affiliated Entities or others) the cultivation facilities would be able to begin making lease payments to the Company and the dispensaries would be able to resume payments pursuant to their Master Service agreements with the Company.Although the Affiliated Entities have paid the Company $3,423,903 of the amounts billed to them during the year ended January 31, 2015, since there is no assurance that the Affiliated Entities will be able to generate enough cash to pay the amounts presently owed to the Company at January 31, 2015, the receivable from the Affiliated Entities at January 31, 2015 ($2,375,533) has been fully reserved and charged to expense. Liquidity and Capital Resources Between March 15, 2014 and August 19, 2014, the Company sold 2,224,700 units, at a price of $1.00 per unit, to a group of private investors.Each unit consisted of one share of Strainwise’s common stock and one warrant.Every two warrants entitle the holder to purchase one share of Strainwise’s common stock at a price of $5.00 per share at any time prior to January 31, 2019.When the Company acquired the remaining shares of Strainwise, the Company exchanged its warrants for the outstanding Strainwise warrants. The warrants issued by the Company had the same terms as the Strainwise warrants. 13 On March 20, 2014 the Company borrowed $850,000 from an unrelated third party.The loan bears interest at 25% per year, payable monthly, and matures on September 21, 2014.On July 16, 2014, the terms of the loan were amended such that $200,000 of the loan was converted into 293,000 shares of the Company’s common stock and the Company agreed to pay the remaining balance of the loan ($325,000), plus accrued interest and a prepayment penalty of $11,250, prior to July 29, 2014.The $850,000 loan was used (i) to secure approximately $217,800 of deposits for the future rental and/or purchase of cultivation facilities to lease to growers in the industry, (ii) to acquire approximately $175,000 of cultivation equipment (iii) to make approximately $63,500 of tenant improvements to cultivation facilities under lease, (iv) to pay approximately $373,000 of principal and interest to the note holder, and (v) to pay other miscellaneous expenses On July 26, 2014 the Company purchased a 5,000 square foot commercial building for $660,000.The building, which is located at 5110 Race Street in Denver, Colorado, houses a retail marijuana dispensary and a small cultivation facility which are owned by Shawn Phillips.The retail dispensary (known as “the Sanctuary”) and cultivation facility are leased to one of the Affiliated Entities.The purchase price was paid with cash of $60,000 and a loan of $600,000, which is payable in varying amounts from $11,000 to $36,000 per month, with a final payment of $126,000 due on August 1, 2017. Beginning January 1, 2015, the Company subleased the Custer facility to an independent third party for a five year period beginning a triple-net-lease-basis, with monthly rental payments of $20,000 per month for the six month period beginning January 1, 2015 $51,200 per month for the six month period beginning July 1, 2015 and $35,000 per month for the 48 month period beginning January 1, 2016. On January 30, 2015, three unrelated third parties collectively loaned the Company $550,000.The loans bear interest at 25% per year, are unsecured, and are due and payable on January 31, 2017.Interest-only payments are due each month, with the first interest payment due on February 15, 2015.At the option of the lenders, the loans can be converted into shares of the Company’s common stock at the rate of $1.00 per share. Subsequent to January 31, 2015, two of the third parties loaned the Company an additional $1,250,000.The terms of the new loans are the same as the loans made on January 30, 2015. Any of the following are an event of default which would cause all amounts due the lenders to become immediately due and payable: ● the Company fails to make any interest payment when due; or ● the Company breaches any representation, warranty or covenant or defaults in the timely performance of any other obligation in its agreements with the lenders. The loan proceeds were used to pay general and administrative expenses. The future minimum payments under the terms of the Company’s material contractual obligations are shown below. 14 Year Ending January 31, Thereafter Corporate office $ Operating leases Mortgage Tenant improvement Convertible loans - interest Convertible loans - principal $ In addition to the foregoing, the Company estimates that during the twelve months ending January 31, 2016 the Company will need approximately $800,000 for additional equipment such as grow lights, electrical upgrades, generators and air conditioning and approximately $2,500,000 for general corporate overhead. The Company plans to fund its operations and contractual requirements through fees received for branding and fulfillment services, sales of nutrients, subleasing cultivation facilities and the public or private sale of its securities. The Company will need to raise enough capital to fund its operations until it is able to earn a profit.The Company does not know what the terms of any future capital raising may be but any future sales of the Company’s equity securities will dilute the ownership of existing stockholders and could be at prices below the market price of the Company’s common stock.The inability of the Company to obtain the capital which it requires may result in the failure of the Company.The Company does not have any commitments from any person to provide the Company with capital. Trends The factors that will most significantly affect the Company’s future operating results, liquidity and capital resources will be: ● The ability of the Affiliated Entities to collectively become profitable and make payments to the Company in accordance with the terms of their Master Service Agreements and subleases. In this regard, on May 13, 2015 the Affiliated Entities collectively laid off approximately 45% of their employees. The layoffs were primarily the result of delays in obtaining enough licenses in order for the Nome cultivation facility to open and be operated on a profitable basis; ● Government regulation of the marijuana industry; ● Revision of Federal banking regulations for the marijuana industry; and ● Legalization of recreational marijuana in states other than Colorado and Washington. Other than the foregoing, the Company does not know of any trends, events or uncertainties that have had, or are reasonably expected to have, a material impact on: ● revenues or expenses; ● any material increase or decrease in liquidity; or ● expected sources and uses of cash. 15 Critical Accounting Policies and New Accounting Pronouncements See Note 1 to the financial statements included as part of this report, for a description of the Company’s critical accounting policies and the potential impact of the adoption of any new accounting pronouncements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See the financial statements and accompanying notes included as part of this report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE See the Company’s 8-K report, filed with the Securities and Exchange Commission on August 21, 2014 for information concerning a change in the Company’s accountants. ITEM 9A.CONTROLS AND PROCEDURES Management’s Report on Disclosure Control Under the direction and with the participation of the Company’s management, the Company carried out an evaluation of the effectiveness of the design and operation of its disclosure controls and procedures as of January 31, 2015.The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in its periodic reports with the Securities and Exchange Commission is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and regulations, and that such information is accumulated and communicated to the Company’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.The Company’s disclosure controls and procedures are designed to provide a reasonable level of assurance of reaching its desired disclosure control objectives.Based upon this evaluation, management concluded that the Company’s disclosure controls and procedures were effective as of January 31, 2015. Management’s Report on Internal Control Over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting.As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Company’sprincipal executive officer and principal financial officerand implemented by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements in accordance with U.S. generally accepted accounting principles. 16 Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s management evaluated the effectiveness of its internal control over financial reporting as of January 31, 2015 based on criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of The Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management concluded that the Company’s internal control over financial reporting was effective as of January 31, 2015. This Annual Report on Form 10-K does not include an attestation report by the Company’s registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only its management’s report in this Annual Report on Form 10-K Changes in Internal Controls. There have been no changes to the Company’s internal control over financial reporting that occurred during the year ended January 31, 2015 that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION None. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The Company’s officers and directors are listed below. Directors are generally elected at the annual shareholders' meeting and hold office until the next annual shareholders' meeting or until their successors are elected and qualified. Executive officers are elected by Directors and serve at their discretion.Our current officers and directors were elected to their positions in August 2014. Name Age Position Shawn Phillips 43 Chief Executive Officer and a Director Erin Phillips 38 President, Chief Financial and Accounting Officer and a Director David Modica 38 Manager of Quality Control and a Director 17 Shawn and Erin Phillips are husband and wife. The following is a brief summary of the background of each officer and director including their principal occupation during the five preceding years.All directors will serve until their successors are elected and qualified or until they are removed. Shawn Phillips is one of the early pioneers in the marijuana industry in Colorado and is one of the founders of Strainwise.Currently, Shawn owns and holds all of the licenses issued by the State of Colorado for the eight marijuana stores (the “Captive Stores”).In concert with his spouse, Erin Phillips, he has been instrumental in the management of the operations of these stores since the date they were either purchased as an existing retail store or initially opened for medical marijuana sales beginning in 2010. In addition, Shawn oversees the cultivation facilities which supply the various strains of product to the Captive Stores and other retail operations in Colorado.Prior to 2010 Mr. Phillips was the owner/operator of RLO Realty, a residential and commercial real estate firm (2008-2010), an account executive with Stewart Title Company (2007-2008) and the owner/operator of Legacy Funding, a residential mortgage company (2001-2007).Mr. Phillips holds a B.S in Accounting from Colorado State University, and using his accounting education and experience, his established reliable point-of-sale accounting procedures and financial controls for these stores and the multiple production facilities.Mr. Phillips filed a personal bankruptcy petition in September 2009 and received a discharge in January 2010. Erin Phillips has over 17 years of operational and management experience.Erin is one of the early pioneers in the marijuana industry in Colorado and is one of the founders of Strainwise.In concert with her spouse, Shawn Phillips, she has been instrumental in the management of the operations of the eight Captive Stores since the date they were either purchased as an existing retail store, or initially opened for medical marijuana sales beginning in 2010. Erin is responsible for managing the marketing, advertising and promotions at the Captive Stores, and is responsible for establishing and expanding the brand recognition of the Strainwise name and logo throughout the Company’s target markets.Prior to establishing Strainwise, Erin spent 13 years in the mortgage industry as a business owner, audit and funding supervisor, title company closer, mortgage loan processer, and loan originator. Ms. Phillips filed a personal bankruptcy petition in May 2009 and received a discharge in August 2009. David Modicahas been the Quality Control Manager and a director of Strainwise since 2013.In this capacity, he works with the managers of the cultivation facilities owned by Shawn Phillips to maintain the quality of the proprietary strains and marijuana products grown in these facilities.Upon initially joining Strainwise, he was tasked with converting the point-of-sale systems used by the Captive Stores to a more advanced system which can better track all categories of inventory. Prior to joining Strainwise, he was the owner and operator of a residential rental company (2005 to 2013), a web developer for Design Factory International (2003 to 2005), and a web developer/designer for Eastridge Technology (2001 to 2003). Mr. Modica obtained his B.A. from the University of North Carolina at Chapel Hill in 2000, with a degree in Journalism and Mass Communications. The specific experience, qualifications, attributes or skills that led to the conclusion that each named person should serve as a director are listed below: 18 Shawn Phillips – experience in marijuana industry Erin Phillips – experience in marijuana industry David Modica – experience in marijuana industry and in point-of-sale technology Shawn Phillips, Erin Phillips and David Modica are not independent as that term is defined in Section 803 of the NYSE MKT Company Guide. The Company does not have a financial expert, as that term is defined by the Securities and Exchange Commission. The Company’s Board of Directors does not have standing audit, nominating or compensation committees, committees performing similar functions, or charters for such committees. Instead, the functions that might be delegated to such committees are carried out by the Company’s Board of Directors, to the extent required. The Company’s Board of Directors believes that the cost of associated with such committees, has not been justified under its current circumstances. Given the Company’s lack of operations to date, the Company’s Board of Directors believes that its current members have sufficient knowledge and experience to fulfill the duties and obligations of an audit committee. None of the current Board members is an “audit committee financial expert” within the meaning of the rules and regulations of the Securities and Exchange Commission. The Board has determined that each of its members has substantial business experience that results in that member’s financial sophistication. The Company’s Board of Directors does not currently have a policy for the qualification, identification, evaluation, or consideration of board candidates and does not think that such a policy is necessary at this time, because it believes that, given the limited scope of the Company’s operations, a specific nominating policy would be premature and of little assistance until its operations are at a more advanced level. Currently the entire Board decides on nominees. The Company’s Board of Directors does not have any defined policy or procedural requirements for shareholders to submit recommendations or nominations for directors. The Company does not have any restrictions on shareholder nominations under its articles of incorporation or bylaws. The only restrictions are those applicable generally under Utah law and the federal proxy rules. The Board will consider suggestions from individual shareholders, subject to an evaluation of the person’s merits. Shareholders may communicate nominee suggestions directly to the Board, accompanied by biographical details and a statement of support for the nominees. The suggested nominee must also provide a statement of consent to being considered for nomination. There are no formal criteria for nominees. During the year ended January 31, 2015, no officer of the Company was a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of the Company’s directors. The Company’s Board of Directors does not have a “leadership structure” since each board member is free to introduce any resolution at any meeting of its directors and is entitled to one vote at any meeting. 19 Holders of the Company’s common stock may send written communications to its entire board of directors, or to one or more board members, by addressing the communication to “the Board of Directors” or to one or more directors, specifying the director or directors by name, and sending the communication to the Company’s offices in Lakewood, Colorado.Communications addressed to the Board of Directors as whole will be delivered to each board member.Communications addressed to a specific director (or directors) will be delivered to the director (or directors) specified. Security holder communications not sent to the Board of Directors as a whole or to specified board members will be relayed to board members. The Company’s directors serve until the next annual meeting of its shareholders and until their successors have been duly elected and qualified.The Company’s officers serve at the discretion of the Company’s directors.The Company does not compensate any person for acting as a director.The Company’s current officers and directors were elected to their positions in August 2014. The Company has an Incentive Stock option Plan, Non-Qualified Stock Option Plan, and a Stock Bonus Plan.As of May 14, 2015 no options or shares have been granted or issued pursuant to these plans. Non-Compete Agreements Both Shawn and Erin Phillips have entered into non-compete agreements wherein they agreed that, during their employment and for a period of five (5) years after termination of their relationship with the Company, without the express written consent of the Company they shall not, directly or indirectly, (i) employ, solicit for employment, or recommend for employment any person employed by the Company; (ii) contact or solicit any person or business which was a client of the Company at any time within twelve (12) months before the termination of the employment with the Company in connection with any matters similar in nature or related to any business conducted between or contemplated by the Company and such client at any time during their employment with the Company; (iii) engage in any present or contemplated business activity that is or may be competitive with the Company (or any part thereof) in Colorado or any other state of the United States of America where the Company (or any part thereof) conducts its business. For purposes of their non-compete agreements, Shawn and Erin Phillips agreed that to engage in a business in competition with the business of the Company, or a “competitive business” shall mean:(i) to be employed by,(ii) own an interest in, (iii) be a consultant to, (iv) be a partner in(v) or otherwise participate in any business or venture which offers or sells to businesses or persons, cannabis related products or services which are the same as or similar to those which are, at the then applicable time, being offered and sold by the Company (or any part thereof). Non-Disclosure Agreements Both Shawn and Erin Phillips have entered into non-disclosure agreements wherein they agreed not, directly or indirectly, to use, make available, sell, disclose or otherwise communicate to any third party, other than in their assigned duties and for the benefit of the Company, any of the confidential information of the Company, either during or after their relationship with the Company.They agreed not to publish, disclose or otherwise disseminate such information without prior written approval of an executive officer (other than themselves) of the Company.They acknowledged that they are aware that the unauthorized disclosure of Confidential Information of the Company may be highly prejudicial to its interests, an invasion of privacy, and an improper disclosure of trade secrets. 20 Proprietary and confidential information shall include, but not be limited to: 1) methods, processes and/or technologies for the growing, cultivation and production of cannabis and marijuana plants and products; 2) cannabis business processes, procedures and strategies; 3) retail and medical cannabis store operations; 4) cannabis branding and fulfillment services; 5) forecasts, unpublished financial information, budgets, projections, customer lists, and client identities, characteristics and agreements; 6) software, processes, trade secrets, computer programs, electronic codes, inventions, innovations, discoveries, improvements, data, know-how, and formats; 7) business, marketing, and strategic plans; 8) information about costs, profits, markets, sales, contracts and lists of clients and referral sources; 9) employee personnel files and compensation information; customer lists and names of customer contact personnel; and customer terms, information, payments and data. Exchange Option and Mandatory Exchange Shawn and Erin Phillips have granted an option to the Company that entitles the Company to acquire the eight marijuana stores (the “Captive Stores”) now owned and that may become owned by Mr. or Mrs. Phillips in the future (“Exchange Option”).The Exchange Option may be exercised by the Company anytime within a six month period from the date that laws or regulations permit the Company to own all or a part of the Captive Stores. Upon the exercise of the Exchange Option, the Phillips will be obligated to exchange the Captive Stores (or such percentage interest in the Captive Store that the Company can legally acquire) for shares of the Company’s common stock (the “Exchange Shares”). The number of the Exchange Shares to be issued to the Phillips will be determined by the following formula: 5 x A x B C Where: 21 A the combined EBITDA of the Captive Stores for the immediately preceding twelve (12) month period from the date the Exchange Option is exercised. B The percentage in the Captive Stores that can be acquired by the Company. C the average closing price on the Pink Sheets, OTC Bulletin Board, NASDAQ, or NYSE/MKT for the ninety (90) days preceding the date the Exchange Option is exercised; Combined EBITDA will be determined using generally accepted accounting principles, consistently applied. Notwithstanding the above, the number of Exchange Shares will be reduced, if necessary, such that, following the issuance of the Exchange Shares, the total number of shares of the Company’s common stock owned by the Phillips, together with any shares issuable upon the exercise of any option or warrants held by the Phillips, or any shares issuable upon the conversion of any securities owned by the Phillips, will not exceed 85% of the Company’s outstanding shares of common stock. Any advances to the Phillips and/or accounts receivable from the Phillips, or any distributions to them in excess of the capital account of any Captive Store at the time of the completion of the exchange, will (i) be personally guaranteed by both Shawn and Erin Phillips, (ii) will be payable 36 months from the date of the completion of the exchange, and (iii) will bear interest, to be adjusted monthly, at the LIBOR rate plus 3%. If the Exchange Option is exercised, the following is an example of the number of Exchange Shares to be issued to the Phillips, assuming the Company can legally acquire a 50% interest in the Captive Stores: ● Combined EBITDA for the immediately preceding twelve (12) month period – $80,000,000; ● Fifty percent of the combined EBITDA - $80,000,% $40,000,000; ● Combined EBITDA multiplied by 5 times - 40,000, 200,000,000; ● Average market price for the preceding ninety (90) day period - $20; and ● Number of Exchange Shares to be issues to Phillips – 10,000,000 In the event the Captive Stores are not owned equally by Erin and Shawn Phillips: ● the Exchange Shares to be issued to Erin Phillips will be based upon the percentage of the combined EBITDA of the Captive Stores owed by Erin Phillips; and ● the Exchange Shares to be issued to Shawn Phillips will be based upon the percentage of the combined EBITDA of the Captive Stores owed by Shawn Phillips. 22 The Exchange Shares will be “restricted shares”, as that term is defined in Rule 144 of the Securities Exchange Commission.At the option of the holder of the Exchange Shares, the Exchange Shares will be included in the first registration statement filed by the Company with the Securities and Exchange Commission following the exercise of the Exchange Option, excluding any registration statement on Form S-4, S-8, or any other inapplicable form (the “piggy-back” registration rights).Notwithstanding the above, the underwriter of any public offering conducted by the Company may limit the Exchange Shares which may be sold due to market conditions. No shareholder of the Company will be granted piggyback registration rights superior to those of the Exchange Shares.The Company will pay all registration expenses (exclusive of underwriting discounts and commissions and special counsel to the Phillips). The registration rights may be transferred provided that the Company (i) is given prior written notice; (ii) the transfer is in connection with a transfer of not less than 1,000,000 shares of the Company’s common stock; and (iii) the transfer is to no more than three persons. ITEM 11.EXECUTIVE COMPENSATION The following table shows compensation paid to the Company’s officers during the periods indicated: All Other Annual Stock Option Compen- Name and Principal Fiscal Salary Bonus Awards Awards sation Position Year Total Shawn Phillips $ $ Chief Executive Officer Erin Phillips $ $ President, Chief Financial and Accounting Officer David Modica $ $ Manager of Quality Control Shane E. Thueson President (6) Nicholl Doolin Vice President (6) John K. Winchester Secretary (6) 23 The dollar value of base salary (cash and non-cash) earned during the year.During the two years ended January 31, 2015 no non-cash compensation was earned by any of the persons listed in the table. The dollar value of bonus (cash and non-cash) earned during the year.During the two years ended January 31, 2015 no non-cash compensation was earned by any of the persons listed in the table. During the periods covered by the table, the value of the Company’s shares issued as compensation for services to the persons listed in the table. The value of all stock options granted during the periods covered by the table. All other compensation received that the Company could not properly report in any other column of the table. This person resigned as an officer and director in August 2014. The following shows the amounts the Company expects to pay to its officers during the twelve months ending January 31, 2016 and the amount of time these persons expect to devote to the Company. Projected % of time to be devoted Name Compensation to the Company’s business Shawn Phillips 85% Erin Phillips 90% David Modica 95% During the two years ended January 31, 2015 the Company did not compensate any person for acting as a director. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table shows the ownership, as of April 30, 2015, of those persons owning beneficially 5% or more of the Company’s common stock and the number and percentage of outstanding shares owned by each of the Company’s directors and officers and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment power over their shares of common stock. Name Shares Owned % of Outstanding Shares Shawn Phillips Erin Phillips 86% David Modica Nil All officers and directors as a group (three persons) 86% The address of each person listed above is 1350 Independence St., Suite 300 Lakewood, CO 80215. 24 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS As explained in Item 1 of this report, substantially all of the Company revenue is derived pursuant to the Master Service Agreements that the Company has with entities controlled by Shawn Phillips, one of the Company’s officers and directors. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES BF Borgers CPA PC served as the Company’s independent registered public accountant for the years ended January 31, 2015 and 2014. The following table shows the aggregate fees billed to the Company by BF Borgers CPA PC for the periods shown. Year ended January 31, 2015 January 31, 2014 Audit Fees $ $ Audit-Related Fees Tax Fees All Other Fees Total fees $ $ Audit fees – Consist of fees for professional services rendered by our principal accountants for the audit of our annual financial statements and review of the financial statements included in the Company’s 10-Q reports or services that are normally provided by our principal accountants in connection with statutory and regulatory filings or engagements. Audit-related Fees – Consists of fees for assurance and related services by the Company’s principal accountants that are reasonably related to the performance of the audit or review of the Company’s financial statements and are not reported under “Audit fees.” Tax Fees – Consist of fees for professional services rendered by the Company’s principal accountants for tax compliance, tax advice and tax planning. All Other Fees – Consist of fees for products and services provided by the Company’s principal accountants. 25 STRAINWISE, INC. FINANCIAL STATEMENTS For the Years Ended January 31, 2015 and 2014 Audited 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Strainwise, Inc.: We have audited the accompanying balance sheet of Strainwise, Inc. (“the Company”) as of January 31, 2015 and 2014 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of Strainwise, Inc., as of January 31, 2015 and 2014, and the results of its operations and its cash flows for the years then ended, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Lakewood, CO May 14, 2015 27 STRAINWISE, INC. BALANCE SHEETS January 31, ASSETS Current assets: Cash and cash equivalents $ $ Due from affiliated entities, net of collection allowance reserve of $2,375,533 - - Prepaid expenses and other assets Total current assets Commercial operating property, net of accumulated amortization of $5,641 and $0 at January 31, 2015 and 2014, respectively - Tenant improvements and office equipment, net of accumulated amortization and depreciation of $96,574 and $0 at January 31, 2015 and 2014, respectively Prepaid expenses and other assets - Trademark, net of accumulated amortization of$793 and $61 at January 31, 2015 and 2014, respectively Total assets $ $ LIABILITIES AND STOCKHOLERS’ (DEFICIT) EQUITY LIABILITIES Current liabilities: Accounts payable $ $
